DETAILED ACTION
1.	This office action is in response to the submission filed on 12/1/2020.  A detailed action follows:
CLAIM STATUS

2.	Claims 1-20 are currently pending in the instant application and have been examined.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
4.	Claims 1-20 are allowed.
Examiner’s Reasons for Allowance
5.	Regarding Claims 1-20:  Pursuant to 37 CFR 1.104(e), the primary reason for the allowance of claims 1-20, Examiner considers the claims to be novel and non-obvious in light of the closest prior art patent publications, including:
	Hegeman et al US 2013/0124308 A1 discloses: a bidding module including an impression value module, an impression value weight module, a pacing value module, a pacing value weight module and a bid balance module;
	Kitts et al US 2018/0108049 A1 discloses: Calculate a final bid price that minimizes the multiple KPI error from all of these individual solutions, including budget pacing. i.e. the system no longer just sets to the lower of budget and KPI price, but instead now calculates an optimal price between them based on the error function;

	Gorman et al US 2012/0303464 A1 discloses: non-reserved demand can be to treat the expected budget in the same manner as a minimum delivery constraint. Objective functions of the above type can also be modified to reflect a blending of goals.  In the above function H, the underdelivery goal was represented as a constraint to deliver a number of impressions.  By using the same functional format, a single function can be used to represent both underdelivery and underspend by incorporating a geometric average into the functional form.
	Sandholm US 2014/0297400 A1 discloses:  input fields for temporal parameters may include those such as campaign start time field an end time field smoothness criteria and other scheduling requirements or other indicators of time.  Other input fields and temporal criteria received may include those such as frequency constraints, in which the user specifies an upper limit, lower limit or range of frequency that an advertisement or group of advertisements may appear within a particular media asset;
	which do not disclose as novel or render obvious the claimed invention as a whole, considering the limitations of: indicating a target budget amount to spend over a duration of the digital content distribution campaign, a first lower band indicating a first lower tolerance for budget spending below the first target budget allocation, creating, 
	The closest non-patent literature Xu, J. et al. “Smart Pacing for Effective Online Ad Campaign Optimization.” Proceedings of the 21th ACM SIGKDD International Conference on Knowledge Discovery and Data Mining (2015): n. pag. which discloses: advertisers maximizing campaign performance under delivery constraints within a budget schedule, likewise, does not disclose as novel or render obvious the claimed invention as a whole, considering the limitations of: indicating a target budget amount to spend over a duration of the digital content distribution campaign, a first lower band indicating a first lower tolerance for budget spending below the first target budget allocation, creating, based on the first pacing plan, a first bid for the online automated auction forum for the digital content distribution campaign to serve digital content to a 
	Lastly, considering the claim amendment of 12/1/2020 which incorporates detecting a service error comprising a communication fault preventing content distribution, which has support at [0036] is considered to tie the claims to technology, thus an integration of additional elements amounting to practical application under 2019 PEG.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. STIBLEY whose telephone number is (571)270-3612.  The examiner can normally be reached on Monday - Thursday 9 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.S/Patent Examiner, Art Unit 3688  

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688